Opinion issued January 7, 2014.




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                            NO. 01-13-00891-CV
                          ———————————
               IN THE INTEREST OF J.A.M.V. AKA J.A.M.



                  On Appeal from the 313th District Court
                          Harris County, Texas
                    Trial Court Case No. 2012-04355J



                        MEMORANDUM OPINION

      On August 6, 2013, appellant, R.V.-O., filed a notice of appeal from an

Interlocutory Decree for Termination, and the appeal was assigned to this Court

under our appellate number 01-13-00681-CV. On October 17, 2013, R.V.-O. filed

a notice of appeal from the October 1, 2013 Decree for Termination and Agreed

Decree in Suit Affecting the Parent-Child Relationship, which made the
interlocutory decree final. This second appeal was assigned to this Court under

appellate cause number 01-13-00891-CV.

      We consolidate the two appeals. Any records and documents filed in cause

number 01-13-00891-CV are consolidated into cause number 01-13-00681-CV.

The consolidated appeal shall proceed under appellate cause number 01-13-00681-

CV. Cause number 01-13-00891-CV is dismissed. See BBG Group, L.L.C. v. MBI

Global, L.L.C., No. 14-12-00247-CV, 2012 WL 3241557, at *1 (Tex. App.—

Houston [14th Dist.] Aug. 9, 2012, no pet.) (mem. op.); Livingston v. Arrington,

No. 03-11-00197-CV, 2011 WL 2297705, at *1 (Tex. App.—Austin June 10,

2011, no pet.) (mem. op.). Briefing will proceed under the briefing deadlines in

cause number 01-13-00681-CV. See TEX. R. APP. P. 38.6.



                                 PER CURIAM


Panel consists of Justices Jennings, Sharp, and Brown.




                                        2